DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
 

Response to Amendment
The amendment filed October 17, 2022 has been entered.  Claims 1, 2, 4-12, 14-19, and 22 remain pending in the application, with claims 3, 13, 20, and 21 being previously cancelled.  Examiner acknowledges applicant’s addition of new claim 22.  Applicant’s amendments and new claim have resulted in a rejection of the claims under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 22 (and dependent claims thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 1, 11, and 22: Claims 1, 11, and 22 include the following limitation:
“wherein upon acceptance of the indicated patient and equipment configurations at least one of the configurable medical devices is configured prior to the arrival of the patient.”
Such a limitation presents multiple issues under 35 U.S.C. 112(b), each of which must be addressed to overcome the lack of clarity presented in the above limitation:
It is unclear how the term acceptance is to be interpreted (e.g., verification or confirmation in a computerized system or through judgement/opinion of a user)
It is unclear what entity is performing the acceptance step (e.g., a controller or physician or patient).  Examiner recommends claim limitation concepts which include determining an acceptance, and further defining the scope of the term “acceptance.”
The phrase “indicated patient and equipment configuration” should be “indicated patient position and equipment configuration…” since the claims do not recite a “patient configuration.”
The claim limitation recites “at least one of the configurable medical devices is configured” without connection of such configuration to indicated patient positions or indicated equipment configurations (as best understood); thus, Examiner warns that the present scope of the claim is a device which, upon acceptance of indicated patient position(s) and indicated equipment configurations, a device is simply “configured,” which includes the interpretation of merely existing in an original state/shape without consideration of the indicated factors. 
The phrase “the arrival” lacks antecedent basis.
The phrase “the arrival” does not define where the patient is arriving.  Examiner notes that the most explicit usage of the term “arrival” is in Paragraph 0026, which does not provide a definition for such a term. 
Therefore, claims 1, 11, 22 (and dependents thereof) are rejected for the reasons above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, 14-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
Borders et al. (U.S. 2003/0195644 A1) (hereinafter – Borders)
Sabczynski et al. (U.S. 2016/0228191 A1) (hereinafter – Sabczynski)
Ning et al. (U.S. 2009/0171244 A1) (hereinafter – Ning)
Nawana et al. (US 2014/0081659 A1) (hereinafter – Nawana).
Re. Claims 1, 11, and 18: Borders teaches a system (which reads upon the limitations for the method of claim 11) for selecting a patient position and an equipment configuration for a medical procedure (Figs. 1, 2, a system for selecting patient configuration for a variety of medical procedures; Fig. 11, showing a variety of medical procedures and an auto adjust functionality for equipment such as a table), the system comprising: 
at least two configurable medical devices, at least one of the medical devices with at least one configuration dependent upon one or more parameters of at least one additional device and a medical procedure; a controller (Fig. 7, wherein the table frame 58, mattress 60 (configuration of the mattress is dependent on the table frame), lighting system 44, temperature subsystem 104 are considered equipment and are configurable via a controller, as described by Paragraph 0066; additionally or alternatively, Ning also describes medical devices with parameters dependent upon another medical device and procedure — see citations of claims 5 and 8, Paragraph 0101); and 
a memory device (Fig. 8, a memory 110 in the controller, wherein the controller provides the communication interface to control the features of the display in figs. 9-21) operative to store an application that adapts the controller to: 
retrieve, from the memory device, one or more prior patient positions for the medical procedure and operator preferences for the medical procedure (Fig. 21, describing a surgical configuration labeled with doctor’s names; one skilled in the art would understand that surgical configurations are necessarily surgeon (operator) preferences for the procedure) and one or more possible medical device configurations for the medical procedure (Paragraph 0072, software programmed, to select various predefined configurations of the surgical table, i.e., prior patient positions and equipment positions; Fig. 12, showing an example of patient configuration for a procedure related to a gall bladder and Figs. 13A-20 showing adjustable equipment configurations); 
select a configuration for at least one of the medical devices, based at least in part on: one or more parameters of the medical procedure, at least one or more operator preferences, and at least one or more parameters of at least one additional device; select a patient position from the possible patient positions and an equipment configuration from the possible equipment configurations  (Figs. 11, 21, the touch-screen display 116 showing a variety of selectable table positions for various procedures, which reads on selecting patient position and equipment configuration); and 
generate an indicator that conveys the selected patient position and the equipment configuration (Figs. 9-21, a touch-screen display 116 that acts as visual indicator; Fig. 12 showing a selected patient position for a procedure related to a gall bladder; Fig. 13A-38, adjustable equipment configurations including table positioning, temperature, and mattress surface parameters; see Ning citation above regarding alternative or additional configuration of interdependent medical devices).
Borders does not teach the one or more parameters including at least one or more patient preferences. 
Sabczynski teaches a system which incorporates at least one more patient preferences in the selection of a parameterized surgical method (Paragraph 0092: “… the apparatus may automatically select in step 513 one of the parameterized surgical methods 515 stored in the database 514…  Which surgical method is the best choice may depend on several factors like tumour size and location, size of the breast, shape of the breast, patient age, patient preferences, etc.… Further, if the surgeon is comfortable with the resulting surgical plan 519, it can be visualized and stored 521 by visualizing the final surgical plan from different perspectives to the user 522, 524, and by using database 523. Further analysis, discussion with the patient and/or transfer into the operating room is possible then”).  Sabczynski teaches analogous art in the technology of surgical planning (Abstract), and in particular, surgical treatment of breast cancer (Paragraph 0019; Fig. 3).
It would have been obvious to one having skill in the art before the effective filing date to have modified Borders to include the parameter of patient preferences in selecting parameters for surgery as taught by Sabczynski, the motivation being that inclusion of such a parameter for selection of a surgical method results in identification of an optimal treatment option (Paragraph 0082).
Borders in view of Sabczynski do not explicitly teach the invention wherein the medical procedure is a breast biopsy procedure.
Ning teaches the invention wherein the medical procedure is a breast biopsy (Abstract, indicating methods and systems required for performing a breast biopsy).  Ning teaches analogous art in controlling patient positioning during a medical procedure (Paragraph 0007, lines 4-5, “…the system comprising: a patient table, configured to position a patient for a breast biopsy procedure…”).
The invention by Borders recites the capability to provide control of new or different controlled medical devices, user interface needs, or external interface requirements (Paragraph 0066).  Borders also describes the invention as a controllable medical device for a plurality of different medical procedures (Paragraph 0005).  Therefore, since Borders teaches an invention adaptable to a variety of medical procedures, it would have been obvious to apply the system to a breast biopsy procedure since both require specific positioning and orientation of the patient.  Furthermore, the limitation that the procedure is a breast biopsy is a recitation of intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 Section II).  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01, Section I). In the present case, the prior art of the invention of Borders for selecting a patient position in combination with the prior art of the breast biopsy procedure as taught by Ning teaches all the structural limitations required for claim 3, including wherein the procedure is a breast biopsy.
As best understood, Borders, Sabczynski, and Ning do not teach the invention having the limitation: 
“wherein upon acceptance of the indicated patient and equipment configurations at least one of the configurable medical devices is configured prior to the arrival of the patient.”
Nawana teaches analogous art in the technology of surgical planning (Abstract).  Nawana further teaches the invention wherein upon acceptance of the indicated patient and equipment configurations at least one of the configurable medical devices is configured prior to the arrival of the patient (Fig. 2: pre-op module 202, as described in Paragraphs 0164-0167: allows surgeons to simulate differing surgical strategies or try different surgical instruments to better prepare the patient for surgery prior to the patient’s arrival at the hospital; Fig. 2: SPP module 218, as described in Paragraphs 0169-0175: details related to pre-surgical planning with regards to surgical instruments (i.e., configuration of equipment); Paragraph 0187: ordering and pre-configuration of surgical supplies can be prepared pre-operation, wherein such a time window encompasses times before the “arrival” of the patient to either the operating room or hospital itself; Fig. 2: patient preparation module as described in Paragraph 0197: patient preparation 224 provides pre-surgery patient support before the patient arrives at the OR for the surgery, including triggering preparation of a room, inventory adjustments, and a pre-op check of the type of surgery to be performed).
Regarding claim 22, Examiner notes that new claim 22 differs from claim 1 in that claim 22 additionally recites:
“retrieve, from the memory device and based on credentials or a user category of the practitioner”
and 
“select or validate a patient position in view of the credentials or user category of the practitioner from the possible patient positions.”
Nawana teaches the use of security credentials which restricts the extent of how the user is permitted to interact with the surgical planning system (Paragraph 0114).  Nawana further describes that only surgeons (i.e., reading on credential as well as category of practitioner) are capable of accessing SPP module 218, which, as described earlier in citations of Paragraph 0169-0175, is capable of equipment configuration.  Thus, any equipment configuration performed via the SPP module 218 or in limitations taught by in combination with Borders, Sabczynski, and Ning would necessarily be performed in view of the credentials/user categories as defined by Nawana.  
It would have been obvious to one having skill in the art before the effective filing date to have modified Borders as modified by Sabczynski, Ning, and Nawana to further include restricting user interaction via credentials or a user category of the practitioner as additionally taught by Nawana, the motivation being that doing so allows the correctly experienced degree of user to access necessary features of the system (Paragraph 0114). 
Additionally or alternatively, Borders presents database-stored options for automatic equipment configuration selection based on user category of the practitioner in at least Fig. 21 since each configuration is specific to a particular category of medicine.
Re. Claims 2, 12, and 19: Borders, Sabczynski, Ning, and Nawana teach the invention according to claims 1, 11, and 18.  Borders also teaches the invention wherein the one or more parameters of the medical procedure include at least one of: room configuration data (Fig. 20 showing adjustment of temperature being an indicator of room configuration; Fig 21 listing different procedures, which all require different devices and room configurations, well-known in the art); patient physiology data (Paragraph 0064, lines 3-8, the surgical table may be adjusted to accommodate variations needed for any particular doctor or patient; Fig. 19, the system adjusting to patient physiology via adjusting pressure to stabilize or conform to the patient’s body; Fig. 6 showing a gynecological procedure also reads on adjusting the patient position/table to patient sex); and medical device data (Paragraph 0066, lines 13-17, the controller can provide for control of new or different controlled medical devices, i.e., medical device data, or user interface needs).
Re. Claim 4 and 14: Borders, Sabczynski, Ning, and Nawana teach the invention according to claims 1 and 11. Borders further teaches the invention wherein the one or more possible patient positions include at least one of sitting and recumbent (Paragraph 0018, figures 3-6, showing a variety of patient positions, including sitting).
Re. Claim 5 and 15: Borders, Sabczynski, Ning, and Nawana teach the invention according to claims 1 and 11.  Ning further teaches the invention wherein the possible equipment configurations include an approach angle for a biopsy probe and/or a needle length of the biopsy probe (Fig. 2, equipment configuration including an approach angle theta for biopsy needle 36; Paragraph 0080, the system having calibrated look-up tables for needle length as a configurable component of the system).  Parameters such as approach angle and needle length for a biopsy probe are shown as well-known to one skilled in the arts before the effective filing date of the invention to be selected or configured in a system for a breast biopsy procedure without exercising inventive skill.
Re. Claims 6 and 16: Borders, Sabczynski, Ning, and Nawana teach the invention according to claims 1 and 11.  Borders further teaches the system wherein the one or more parameters of the medical procedure include medical device data (Paragraph 0066, lines 13-17, the controller can provide for control of new or different controlled medical devices, which necessitates taking in the parameter of medical device data related to new or different controlled medical devices), and the application further adapts the controller to receive the medical device data via a user input device (Abstract, a portable medical device equipment controller including a user input device; Fig. 39A, Fig. 40, the controller of the system in a hand-held housing having a display and control buttons).
Re. Claims 7 and 17: Borders, Sabczynski, Ning, and Nawana teach the invention according to claims 1 and 11.  Ning further teaches the system wherein the medical device data conveys whether the medical procedure utilizes a hook or a needle (Paragraph 0008, wherein the system outputs position data regarding the position of a medical device – in this case, a needle – thus indicating that the medical procedure utilizes a needle; Paragraph 0014, the system comprises a targeting module configured to indicate a point of entry for the medical device, wherein the targeting module determination for the point of entry is specific to, and indicative of, the choice of medical device being a needle).
Re. Claim 8: Borders, Sabczynski, Ning, and Nawana teach the invention according to claim 1.  Ning further teaches the system wherein the patient physiology data includes at least one of: a lesion location (Paragraph 0022, “the method further comprises placing a fiducial marker at a site marking a position indicative of a location of the lesion); a breast density (Paragraph 0066, lines 1-16, density data related to breast imaging); a breast thickness (Paragraph 0154, lines 5-11, it is well-known in the art that typical patient physiology data for a breast biopsy includes breast thickness); and an initial distance between a biopsy probe and a breast (Paragraph 0009, the position includes a position sensor to output position data relative to target of interest, which necessarily requires data regarding an initial probe distance to a breast; paragraph 0016, lines 9-13, determining a path through which to guide a biopsy needle to the lesion, also necessarily requiring data regarding an initial probe distance to a breast).  It is understood that meeting the requirements of the claim limitations requires evidence of at least one of the physiology data listed in claim 8; examiner has provided evidence which reads upon each type of physiology data for the sake of completeness.	
	Re. Claim 9: Borders, Sabczynski, Ning, and Nawana teach the invention according to claim 1.  Borders also teaches the invention wherein the controller is disposed in a mobile electronic device having a graphical display and user input device (Abstract, a portable medical device equipment controller including a user input device; Fig. 39A, Fig. 40, the controller of the system in a hand-held housing having a display and control buttons).
	Re. Claim 10: Borders, Sabczynski, Ning, and Nawana teach the invention according to claim 1.  Borders also teaches the invention wherein the application further adapts the controller to: receive at least one of the possible patient positions via a user input device (Paragraph 0005, the processor, which may be within handheld controller embodiments as shown in figs. 39A, 40 is configured to adjust patient positions based on plurality of predefined configurations based on user input); and store the received at least one possible patient position in the memory device (Fig. 8, block diagram showing architecture of controller having a memory 110).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN XU/Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 December 2022